--------------------------------------------------------------------------------

 
EXHIBIT 10 a) (iii)


DEFERRED COMPENSATION AGREEMENT


AGREEMENT made this ____ day of ______________, 20___, by and between STATE BANK
OF LONG ISLAND (hereinafter referred to as "the Bank") and
__________________________________________________ (hereinafter referred to as
"the Director"),


W I T N E S S E T H :


l.   The Director will serve for the term of office to which he or she is
elected as a member of the Board of Directors of the Bank (hereinafter referred
to as "the Board"), and will devote the time, attention, skill and effort
reasonably required to perform competently the duties of such position.
2.  The Bank will pay the Director compensation for services as such director in
such amount as the Board may from time to time determine, reduced by the amounts
credited to the Director's Deferred Compensation Account (hereinafter defined)
pursuant to paragraph "4".
3.  The Bank will also pay the Director deferred compensation as described in
Paragraph 5.
4.  (a) The Bank will credit to a book reserve (hereinafter referred to as the
"Deferred Compensation Account") established for this purpose, on the last day
of each calendar month up to and including the last calendar month in which the
Director has served as a member of the Board, a sum equal to the amount of the
following:


INSTRUCTION: Insert an "X" on the line next to each fee to be deferred.


___
Annual Retainer
   
___
Fees for service as Chair of the following committees:
   



__________________
 ______________________
   




 
Fees for attendance of the Director at meetings of the following during any
calendar month
 

 
___
Board of Directors
       
___
___________________ Committee
___________________ Committee
     
___
___________________Committee
___________________Committee

 
 (b) Funds credited to the Deferred Compensation Account shall be kept in cash,
co-mingled with the assets of the Bank or invested and reinvested in mutual
funds, stocks, bonds, securities, or any other assets as may be selected by the
Board in its discretion. Funds credited to the Deferred Compensation Account
shall be credited with interest at a rate which is not less than the Bank's
Prime Rate at such time. "Prime Rate" as used in this Agreement, means the rate
of interest announced by the Bank as its prime rate as in effect on the first
day of each calendar month, which rate shall remain in effect for the subsequent
calendar month.
 
1

--------------------------------------------------------------------------------


 
 (c) Title to and beneficial ownership of any assets, whether cash or
investments, which the Bank may earmark to pay the contingent deferred
compensation hereunder, shall at all times remain in the Bank, and the Director
and his or her designated beneficiary shall not have any property interest
whatsoever in any specific assets of the Bank.
5.      The benefits to be paid as deferred compensation are as follows:
 (a) If the Director ceases to be a member of the Board on or after having
attained age _____, the Bank shall pay him or her in sixty (60) monthly
installments an amount equal to the fair market value of the assets in the
Deferred Compensation Account as of such date. Notwithstanding the foregoing,
the total amount payable to the Director shall be increased or decreased, as the
case may be, semi-annually to reflect the net income on the funds which remain
invested in the Deferred Compensation Account. If the Director dies on or after
his or her _____ th birthday and before the sixty (60) monthly payments are
made, the unpaid balance will continue to be paid in installments for the
unexpired portion of such five (5) year period to his or her designated
beneficiary in the same manner as set forth above.
 (b) If the Director ceases to be a member of the Board for any reason other
than death or disability, but before having attained age _____, then the amount
in the Deferred Compensation Account shall continue to be invested or held in
cash as the Board, in its discretion, may determine and no payments shall be
made until the Director shall have reached age _____, at which time payments
shall be made in the same manner and to the same extent as set forth in
paragraph 5(a). Notwithstanding the foregoing, if prior to reaching age ______
the Director dies or becomes disabled, then payments shall be made in the same
manner and to the same extent as set forth in paragraph 5(c).
 (c) If the Director dies or is disabled before attaining age _____ and while a
member of the Board, then the Bank shall make sixty (60) monthly payments to the
Director (if he or she is disabled) or to his or her designated beneficiary (if
he or she is deceased), in the same manner and to the same extent as provided in
paragraph 5(a).
     (d) If both the Director and his or her designated beneficiary die before
sixty (60) monthly payments are made by the Bank, then the remaining value of
the Deferred Compensation Account shall be determined as of the date the
designated beneficiary died and shall be paid as promptly as possible in one
lump sum to the estate of the designated beneficiary.
 (e) The beneficiary is a designated beneficiary for the purposes of this
Agreement only as designated by the Director. The beneficiary
is______________________________, wife of the Director. The Director may change
his or her designation at any time without the consent of any prior beneficiary.
If the Director dies and there is no designated beneficiary then surviving, the
amounts payable under paragraph 5(c) shall be payable to the Director's estate.
 
2

--------------------------------------------------------------------------------


 
 (f) For the purposes of paragraph 5(c), the Director will be considered
disabled if, on the basis of evidence satisfactory to the Board, the Board finds
a mental or physical impairment rendering him or her unable to serve as Director
and the impairment will continue for more than one year.
 (g) The installment payments to be made under paragraphs 5(a) and 5(c) shall
commence on January 1 of the calendar year next succeeding the year which the
Director ceases to be a member of the Board. The installments payable to the
Director under paragraph 5(b) shall commence on January 1 of the calendar year
next succeeding the calendar year in which he or she attains age ________.
 (h) Notwithstanding anything herein to the contrary, the Board shall have the
right in its sole discretion to vary the manner and time of making the
installment distributions provided in this paragraph and may make such
distributions in lump sums or over a shorter period of time as it may find
appropriate, provided, however, installment distributions shall not be made in
lesser amounts or over a longer period of time than provided in this paragraph
“5”.
6.    Nothing in this Agreement and no action taken pursuant to the provisions
of this Agreement shall create or be construed to create a trust of any kind, or
a fiduciary relationship between the Bank and the Director, his or her
designated beneficiary or any other person. Any funds which may be invested
under the provisions of this Agreement shall continue for all purposes to be a
part of the general funds of the Bank and no person other than the Bank shall by
virtue of the provisions of this Agreement have any interest in such funds. To
the extent that any person acquires a right to receive payments from the Bank
under this Agreement, such right shall be no greater than the right of any
unsecured general creditor of the Bank.
7.   The right of the Director or any other person to the payment of deferred
compensation or other benefits under this Agreement shall not be assigned,
transferred, pledged or encumbered except by will or by the laws of descent and
distribution.
8.    If the Board finds that any person to whom a payment is payable under this
Agreement is unable to care for his or her affairs because of illness or
accident, or is a minor, any payment due (unless a prior claim therefor shall
have been made by a duly appointed guardian, committee or other legal
representative) may be paid to the spouse, a child, a parent, or a brother or
sister, or to any person deemed by the Board to have incurred expense for such
person otherwise entitled to payment, in such manner and proportions as the
Board may determine. Any such payment shall be a complete discharge of the
liabilities of the Bank under this Agreement.
 
3

--------------------------------------------------------------------------------


 
9.    Nothing herein shall be construed as conferring upon the Director the
right to continue in the employ of the Bank as an officer or in any other
capacity.
l0.   Any deferred compensation payable under this Agreement shall not be deemed
salary or other compensation to the Director for the purpose of computing
benefits to which he or she may be entitled under any pension plan or other
arrangement of the Bank for the benefit of its employees.
l1.   The Board shall have full power and authority to interpret, construe and
administer this Agreement and the Board's interpretations and construction
thereof, the actions thereunder, including any valuation of Deferred
Compensation Account, or the amount or recipient of the payment to be made
therefrom, shall be binding and conclusive on all persons for all purposes. No
member of the Board shall be liable to any person for any action taken or
omitted in connection with the interpretation and administration of this
Agreement unless attributable to his or her own willful misconduct or lack of
good faith.
            l2.   This Agreement shall be binding upon and inure to the benefit
of the Bank and the Director and his or her heirs, executors, administrators and
legal representatives.
l3.   This Agreement shall be construed in accordance with and governed by the
laws of the State of New York.
14.  This Agreement may not be amended or modified, except by an agreement in
writing signed by the parties hereto.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.





 
STATE BANK OF LONG ISLAND
         
BY:_______________________________
         
__________________________________
 
, Director



4

--------------------------------------------------------------------------------

